                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                         UNITED STATES DISTRICT COURT                           January 19, 2021
                          SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                               LAREDO DIVISION



UNITED STATES OF AMERICA                    §
                                            §
versus                                      §         Case No. 5:21−mj−00113
                                            §
Jerry Perez                                 §


                    ORDER APPOINTING PUBLIC DEFENDER

        Because the above-named defendant has testified under oath or has otherwise
satisfied this court that he or she is financially unable to employ counsel, and does not
wish to waive counsel, and because the interest of justice so requires, the Federal Public
Defender is hereby appointed to represent this person in the above-designated case.
      If appointment is made by a Magistrate Judge and the case subsequently proceeds
to the United States District Court, the appointment shall remain in effect until
terminated or a substitute attorney is appointed.




Date: January 19, 2021
